



COURT OF APPEAL FOR ONTARIO

CITATION:  Weglarz v. Toronto (Police Services Board), 2017
    ONCA 727

DATE:  20170919

DOCKET: C63695

Hoy A.C.J.O., Huscroft and Paciocco JJ.A.

BETWEEN

Andrew Weglarz

Plaintiff/Appellant

and

Toronto Police Services

Defendant/Respondent

Fred Fischer, for the respondent

Andrew Weglarz, acting in person

Heard: September 14, 2017

On appeal from the judgment of Justice Carole J. Brown of
    the Superior Court of Justice, dated April 25, 2017.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Weglarz appeals the order of Brown J. striking his statement of
    claim without leave to amend. She found that the statement of claim did not
    adhere to the rules of pleading and was frivolous and vexatious. Further, she
    concluded that the claim was fatally flawed, such that it could not be
    remedied by granting leave to amend.

[2]

We agree with Brown J.s conclusions. There is no basis to interfere
    with her order. This appeal is dismissed. The respondent shall be entitled to
    costs in the amount of $500, all inclusive.


